NUMBER 13-22-00067-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                          IN RE SUSANA KARINA CANO


                        On Petition for Writ of Mandamus.


                                         ORDER

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       Relator Susana Karina Cano filed a petition for writ of mandamus seeking to

compel the trial court to vacate its order of December 31, 2021, which concerns, inter

alia, the validity and enforceability of a prenuptial agreement. Cano further filed a motion

to stay the underlying trial court proceedings pending resolution of this petition for writ of

mandamus.

       The Court, having examined and fully considered the motion to stay the underlying

proceedings, is of the opinion that it should be granted. Accordingly, we grant the motion
to stay, and we order all trial court proceedings to be stayed pending further order of this

Court, or until this case is finally decided. See TEX. R. APP. P. 52.10(b).

       The Court requests that the real party in interest, Jorge Barajas, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

                                                                PER CURIAM

Delivered and filed on the
17th day of February, 2022.




                                              2